 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NATASHIA IONE THOMAS,                             No. 2:19-CV-1774-DMC
12                        Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                          Defendant.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

18   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

19   October 30, 2019, the court directed plaintiff to show cause in writing why this action should not

20   be dismissed for failure to submit service documents to the United States Marshal. A review of

21   the docket reflects that plaintiff complied on November 18, 2019, and that summons was returned

22   executed on November 27, 2019. Good cause appearing therefor, the order to show cause is

23   hereby discharged.

24                  IT IS SO ORDERED.

25

26   Dated: January 2, 2020
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
